Citation Nr: 1712323	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot disability.

4.  Entitlement to service connection for a chronic respiratory disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision  prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, but issued by the RO in Atlanta, Georgia.  These matters were remanded for additional development by the Board in February 2015.  

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in December 2014.  A transcript of that hearing is of record.  In April 2016, VA informed the Veteran that the VLJ who conducted the hearing was unavailable, and offered the Veteran the opportunity to attend a new hearing.  The Veteran indicated by May 2016 letter that he did not wish to attend a new hearing.

The issues of entitlement to service connection for a respiratory disability, to include COPD, and for bilateral foot disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's bilateral hearing loss was incurred in or is otherwise related to his military service.

2.  The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's tinnitus was incurred in or is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).    

2.  The Veteran's tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

An August 2009 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the letter does not specifically list tinnitus among the claimed conditions, the information contained in the letter applies to the tinnitus claim.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that there are outstanding relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA) relevant to his hearing loss or tinnitus.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in October 2009, and was supplemented by a medical opinion in June 2015.  The record does not reflect that the examination and supplemental opinion, taken together, are inadequate for purposes of determining entitlement to service connection.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted an examination of the Veteran, and provided the requested opinions, supported by a complete rationale.
  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his complaints during service, and in so doing noted the elements of the claims that were lacking to substantiate a claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  
Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss

The Veteran contends that his hearing loss is the result of exposure to loud noise on the rifle range, grenade range, and mortar range in basic training, as well as repelling from helicopters as part of training.  He believes that his argument is strengthened by his post-service occupation of mobile home repair, which he has testified did not involve exposure to loud noise.  His DD214 shows that his military occupation specialty (MOS) was combat engineer.  Exposure to acoustic trauma in service is conceded.

The Veteran's service treatment records (STRs) indicate that he passed a whisper test with normal hearing upon entrance in July 1962.  The July 1964 separation examination contained audiometric findings showing a hearing threshold of 0 decibels at 500, 1000, 2000, and 4000 Hertz, bilaterally.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  It was not indicated whether the results were reported in ASA, ANSI or ISO units.  As the audiometric findings are dated prior to November 1, 1967, they are presumed to be in ASA units.  When converted to ISO-ANSI units the reported findings show a hearing threshold of 15, 10, 10 and 5 decibels at 500, 1000, 2000, and 4000 Hertz, bilaterally.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The Veteran's representative references a July 1963 note in the Veteran's STRs indicating that he was called for an eye examination three times but did not answer.  However, this note does not indicate that the Veteran did not respond because he was unable to hear, as opposed to not responding due to inattention or not being present.  The Board finds that the July 1964 hearing test is a more probative indicator of the Veteran's in-service hearing levels.

A VA examination was conducted in October 2009.  The Veteran reported that he noticed difficulty hearing for about 3-4 years.  Audiometric findings demonstrated bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner found that the Veteran did have bilateral sensorineural hearing loss, but that it was less likely than not caused by or a result of military noise exposure.  The examiner's rationale was that the Veteran's hearing was normal at separation, so the hearing loss was more likely a post-service occurrence.  

A supplemental opinion was obtained in June 2015.  This clinician also gave a negative opinion, but provided a more thorough explanation of her reasoning.  She cited medical treatises, and explained that current knowledge of cochlear physiology does not provide sufficient scientific basis for the existence of delayed-onset hearing loss.  Therefore, the fact that the Veteran had normal hearing at separation supported a finding that the Veteran's hearing loss was not caused by service.  Additionally, the clinician stated that the Veteran's 2009 audiological evaluation revealed a bilateral, gradually sloping and/or FLAT sensorineural hearing loss at all frequencies, which is not a typical noise-induced audiometric configuration.  Noise-induced sensorineural hearing loss, according to the clinician, is typically greatest in the highest frequencies and least evident in the lower frequencies, often with a reasonably sharp transitional region between the affected and unaffected frequency regions.  The configuration and type of the Veteran's hearing loss are not that of noise-induced hearing loss.  Therefore, the clinician concluded, the Veteran's hearing loss is less likely as not due to military noise exposure, but more likely due to presbycusis, genetic and/or contributory history, et cetera.  

The record does not reflect hearing loss was clinically demonstrated during service, and bilateral hearing loss disability was not demonstrated to a compensable degree within one year of separation from service.  The 2009 examination indicates that the Veteran had noticed his hearing loss for about 3-4 years before the examination.  As there is no indication that the Veteran had hearing loss disability to a degree of 10 percent or more within one year from the date of separation from service, presumptive service connection for a chronic disease is not available.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board must also consider service connection on a non-presumptive, direct-incurrence, basis.  The Veteran sincerely believes that his hearing loss is due to service because he was exposed to loud noise in service, and because he has not been exposed to significant noise in his occupation after service.  However, the record does not indicate that the Veteran has medical training.  Therefore, he is a lay person, and is not competent to give an opinion on a complex medical matter, such as the cause of his hearing loss.  While the Veteran can competently report the onset and symptoms of hearing loss, any actual diagnosis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Significantly, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not a competent opinion regarding the etiology of his hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  

By contrast, the June 2015 VA audiologist has the medical training necessary to give an opinion on a complex medical issue, and has drawn upon her own medical knowledge and specific medical treatises to explain that the Veteran's hearing loss was less likely than not caused by exposure to loud noise in service.  Indeed, the audiologist has explained that the configuration of the Veteran's hearing loss indicates that it was not likely caused by exposure to loud noise at all.  Therefore, the fact that military service was the only time that the Veteran was exposed to loud noise does not mean that his hearing loss was caused by service.  The medical opinion is the most probative evidence of record.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


Tinnitus

The Veteran believes that his tinnitus was also caused by exposure to loud noise in service.  As has been discussed above, exposure to acoustic trauma in service has been conceded.  The Veteran's STRs contain no report of tinnitus or ringing ears in service, and the Veteran denied ear, nose, or throat trouble in his July 1964 report of medical history.

In the October 2009 VA examination, the Veteran reported that his tinnitus began about 10 years ago.  The examiner explained that without evidence of high frequency hearing loss at separation, the tinnitus is less likely due to military noise exposure.  The examiner also pointed out that the onset of tinnitus as about 10 years ago also indicates that it was not caused by service.

The June 2015 supplemental opinion stated that the Veteran's tinnitus cannot be claimed as secondary to acoustic trauma as there was no hearing loss at separation.  Additionally, the audiologist found that the Veteran's report of delayed-onset tinnitus (10 or more years after service) due to military acoustic trauma is inconsistent with research and textbooks regarding noise-induced tinnitus and hearing loss.  Per the examiner, research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have a delayed-onset, nor is it progressive or cumulative.  The audiologist cited specific medical articles in support of her findings.

Tinnitus is one of the unusual disabilities that the Veteran, as a lay person, is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370 (2002).  The competent statements of the Veteran at the 2009 examination indicate that the Veteran's tinnitus began in approximately 1999, far more than one year after service.  Therefore, presumptive service connection for a chronic disease is not available for tinnitus.  38 C.F.R. §§ 3.307(a)(3), 3.309(a);

As to service connection on a nonpresumptive, direct-incurrence, basis, the only evidence of record that the Veteran's tinnitus was caused by service is the Veteran's sincere opinion.  Although the Veteran is competent to say whether he is hearing ringing in his ears, and thus can diagnose tinnitus, the cause of the tinnitus, as with hearing loss, is a complex medical question that the Veteran has not been shown to have the medical training to answer.  The VA audiologists do have medical training, and the June 2015 audiologist has cited to medical articles to support her opinion.  The VA audiologists' opinions are the most probative evidence of record, and they indicate that it is less likely than not that the Veteran's tinnitus was caused by service.   Therefore, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The February 2015 remand specifically instructed that a VA examination be conducted as to the etiology of bilateral foot disability, and that the examiner should consider the notation of pes planus contained in the Veteran's separation examination report and comment on whether there is any reason to believe that the notation was erroneous or, if not, explain the circumstances under which pes planus may resolve.  The April 2015 examination acknowledged the pes planus notation, but simply stated that it is unknown what the notation was based on as there was no further elucidation and no exam findings were documented.  There was no discussion of whether the notation may have been erroneous, or the circumstances under which pes planus may resolve.  The examiner went on to state that there is no credible evidence in the STRs that anything in active duty caused the claimed condition, and went on to state that there is no scientific basis that running through the woods causes plantar fasciitis many, many years later.  The examiner appears to have disregarded the diagnosis of pes planus upon separation as not credible, but has not explained why it is not credible, and has not explained why the apparent foot abnormality that it represents is not related to the Veteran's current foot disability.  Moreover, the examiner states that risk factors generally suspected to be associated with plantar fasciitis include repetitive strenuous activities such as the Veteran's post-service work farming and building mobile homes.  However, there is not adequate discussion of why the repetitive strenuous activity of repeatedly rappelling from a helicopter and running to retrieve a heavy toolbox, as is described the Veteran, is not a risk factor for plantar fasciitis, or is a lesser risk factor than his post-service activity.  Upon remand, a supplemental medical opinion should be obtained that provides a more thorough and consistent rationale.

An April 2015 medical opinion found that the Veteran's COPD is not due to military service because the Veteran's STRs, and the medical record within two years of release from active duty, are silent for any respiratory complaint, abnormal exam finding, diagnosis, or pulmonary function testing.  It was stated there was no objective evidence of a lung condition until 2003, 39 years after release from active duty, which meant that a nexus could not be made.  The examiner stated that the Veteran's COPD is likely due to tobacco abuse.  The examiner did not discuss the Veteran's competent report that during gas mask training he was told to take off his gas mask while inside the gas chamber and recite his name, rank, and serial number, which resulted in his inhaling gas.  Opinions based on an inaccurate factual premise have limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  Upon remand, a supplemental opinion should be obtained that discusses the in-service event that the Veteran believes is the cause of his COPD.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician to give an opinion regarding the etiology of any and all foot disability(ies).  After reviewing the claims file, to include this remand, the clinician is to provide the following opinion:

Is it is at least as likely as not (50 percent or greater probability) that the Veteran has current left and/or right foot disability that is caused by or related to service, to include repeatedly rappelling from a helicopter and running to retrieve a heavy toolbox from the woods?  

Any opinion offered must be supported by a complete rationale.  In rendering the requested opinion, the examiner is to specifically opine as to whether repeatedly rappelling from the helicopter and running with a heavy toolbox is consistent with the sort of repetitive strenuous activity that the April 2015 examiner indicated was a risk factor for plantar fasciitis.

If the examiner finds that the pes planus diagnosis on separation examination is unrelated to the current plantar fasciitis diagnosis, the examiner is to discuss the circumstances under which pes planus may resolve.  The clinician is advised that the Veteran testified in his hearing that he has experienced foot pain since service, but the clinician may discuss whether that assertion is consistent with the medical evidence of record.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Forward the claims file to the VA clinician that provided the April 2015 opinion regarding COPD, or another appropriate clinician.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a chronic respiratory disability, to include COPD, that is caused by or otherwise related to service, to include reported inhalation of gas during gas mask training in service (per the Veteran's December 2014 hearing testimony).

Any opinion offered must be supported by a complete rationale.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


